Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (Pub No. US 2019/0148459 A1, hereinafter He).
With regards to claim 1, He teaches a sub-pixel structure, comprising: 
an encapsulating sub-pixel structure (see Fig. 4, encapsulating subpixel structure shown in 3 , 1, and 4); and 
a color film disposed on a light emitting surface of the encapsulating sub-pixel 5structure, wherein the color film has a hemispherical shape (see Fig. 4, color film 5, 2, 6, shown each with hemispherical shapes).

	With regards to claim 2, He teaches the sub-pixel structure as claimed in claim 1, further comprising a black matrix disposed on other portions of the light emitting surface of the encapsulating sub-pixel structure where the color film is not disposed (see Fig. 4, black matrix 8).



	With regards to claim 5, He teaches the sub-pixel structure as claimed in claim 1, wherein the encapsulating sub- pixel structure is internally provided with a light emitting layer, and a left edge of the color film and a right edge of the color film are aligned with a left edge of the light emitting layer and a right edge of the light emitting layer, respectively (see Fig. 4, subpixel structure 3, 1, 4 as an OLED layer, left edge of 5 for example correspondingly aligned with left edge of 3, likewise with right edges of 5 and 3).

	With regards to claim 6, He teaches the sub-pixel structure as claimed in claim 1, wherein the color film comprises 20an ink layer (see ¶46, color resist utilized which is ink-based).

	With regards to claim 7, He teaches an organic light emitting diode display panel, comprising: 
an encapsulating organic light emitting diode display panel, wherein the encapsulating organic light emitting diode panel comprises a red sub-pixel structure, a green sub-pixel structure, and a blue sub-pixel structure (see Fig. 4, OLED display panel shown from 3, 1, 4, with RGB);  
25a red color film disposed on a light emitting surface of the red sub-pixel structure, wherein the red color film has a hemispherical shape (see Fig. 4, red color film 5 on OLED surface and hemisphere shape); 
a green color film disposed on a light emitting surface of the green sub-pixel structure, wherein the green color film has a hemispherical shape (see Fig. 5, green color film 2); and 
a blue color film disposed on a light emitting surface of the blue sub-pixel structure, 30wherein the blue color film has a hemispherical shape (see Fig. 5, blue color film 6).

With regards to claim 8, He teaches the organic light emitting diode display panel as claimed in claim 7, wherein the red sub-pixel structure comprises a red luminescent layer configured to emit red light, the green sub-pixel structure comprises a green luminescent layer configured to emit green 11light, and the blue sub-pixel structure comprises a blue luminescent layer configured to emit blue light (see Fig. 4, ¶51-¶52).

With regards to claim 9, He teaches the organic light emitting diode display panel as claimed in claim 8, wherein a position of the red color film is aligned with a position of the red luminescent layer, a position 5of the green color film is aligned with a position of the green luminescent layer, and a position of the blue color film is aligned with a position of the blue luminescent layer (see Fig. 4, red color film 5 aligned with red luminescent layer of 3, likewise with 2 / 1 and 6 / 4).

With regards to claim 13, He teaches the organic light emitting diode display panel as claimed in claim 7, wherein the red color film, the green color film, and the blue color film are respectively pigment-added hemispherical polymers (see ¶46, color resist utilized which contains pigments).

With regards to claim 14, He teaches the organic light emitting diode display panel as claimed in claim 7, further 20comprising a black matrix disposed on other portions of the light emitting surface of the encapsulating organic light emitting diode display panel where the red color film, the green color film, and the blue color film are not disposed (see Fig. 4, black matrix 8 located in positions where RGB films are not located).



With regards to claim 17, He teaches a method of manufacturing an organic light emitting diode display panel, comprising:  
30providing an encapsulating organic light emitting diode display panel comprising a red sub-pixel structure, a green sub-pixel structure, and a blue sub-pixel structure (see Fig. 4, encapsulating OLED display panel shown with RGB subpixel structures from 3, 1, and 4); 
forming a red color film having a hemispherical shape on a light emitting surface of the red sub-pixel structure (see Fig. 4, red color film 5 with hemispherical shape on surface of 3);  
12forming a green color film having a hemispherical shape on a light emitting surface of the green sub-pixel structure (see Fig. 4, green color film 2 with hemispherical shape on surface of 1); and 
forming a blue color film having a hemispherical shape on a light emitting surface of the blue sub-pixel structure (see Fig. 4, blue color film 6 with hemispherical shape on surface of 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 1 above, and further in view of Sonoda et al. (Pub No. US 2014/0206117 A1, hereinafter Sonoda).
With regards to claim 4, He is silent teaching  the sub-pixel structure as claimed in claim 1, wherein the encapsulating sub- pixel structure is internally provided with a light emitting layer, and a contact surface of the color film with the encapsulating sub-pixel structure is larger than a top surface of the light emitting layer.
In the same field of endeavor, Sonoda teaches a configuration in which the bottom contact surface of color film layers 52 is larger than a top surface of the light emitting layers 82R, 82B, 82G (see Fig. 16).
.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 8 above, and further in view of Sonoda.
	With regards to claims 10-12, He is silent teaching the organic light emitting diode display panel as claimed in claim 8, wherein a contact surface of the red/green/blue color film with the encapsulating organic light emitting diode display panel is larger than a top surface of the red/green/blue luminescent layer.
	In the same field of endeavor, Sonoda teaches a configuration in which the bottom contact surface of color film layers 52 is larger than a top surface of the light emitting layers 82R, 82B, 82G (see Fig. 16).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a configuration in which the contact surface of color film layers is larger than top surface of light emitting layers for purposes of allowing the color film to capture as much of the emitted light from the light emitting layers as possible for color conversion as taught by Sonoda.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 17 above, and further in view of Sonoda.
With regards to claim 18, He is specifically silent teaching the method of manufacturing the organic light emitting diode display panel as claimed in claim 17, wherein after forming the red color 
In the same field of endeavor, Sonoda teaches a procedure in which a black matrix is formed after the formation of the color films 52 (see Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a step in which a black matrix is formed after the formation of the color films since this allows for precise placement of the black matrix to separate the color films efficiently as taught by Sonoda.

With regards to claim 20, He is silent teaching the method of manufacturing the organic light emitting diode display panel as claimed in claim 18, wherein the black matrix is disposed on other portions of the light emitting surface of the encapsulating organic light emitting diode display panel where the red color film, the green color film, and the blue color film are not disposed by inkjet printing.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize an inkjet printing process to produce the color films without the use of masks and for quick deposition.

Claim 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 17 above.
With regards to claim 16, He is silent teaching the organic light emitting diode display panel as claimed in claim 7, wherein a black matrix comprises a black ink layer.


With regards to claim 19, He teaches the method of manufacturing the organic light emitting diode display panel as claimed in claim 17, wherein the red color film, the green color film, and the blue color film are disposed on the light emitting surface of the red sub-pixel structure, the light emitting surface of the green sub-pixel structure, and the light emitting surface of the blue sub-pixel structure, respectively, by inkjet printing.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize an inkjet printing process to produce the color films without the use of masks and for quick deposition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML